           Case 1:20-cv-03008-JTR                  ECF No. 17        filed 01/15/21       PageID.1079 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_
                                                     Eastern District of Washington
                                                                                                                        FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                            JULIO R.,                                                                         EASTERN DISTRICT OF WASHINGTON


                                                                     )
                             Plaintiff                               )
                                                                                                                 Jan 15, 2021
                                v.                                   )       Civil Action No. 1:20-CV-03008-JTRSEAN F. MCAVOY, CLERK
                                                                     )
                  ANDREW M. SAUL,
               COMMISSIONER OF SOCIAL                                )
                     SECURITY,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 13, is GRANTED IN PART.
u
              Defendant’s Motion for Summary Judgment, ECF No. 14, is DENIED.
              The matter is REMANDED to the Commissioner for additional proceedings.
              Judgment entered in favor of Plaintiff.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                        JOHN T. RODGERS                                      on a motion for
      summary judgment.


Date: 1/15/2021                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                           %\ Deputy Clerk

                                                                            Tonia Ramirez
